[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE POST-JUDGMENT MOTION FOR MODIFICATION OF CUSTODY, CHILD SUPPORT, VISITATION ACCESS SCHEDULE AND TRAVEL EXPENSES (#127)
Pursuant to the evidence submitted before the court at a hearing on February 26, 2002, the current order is modified in the following respects:
The defendant, Kurt S. Sonen shall enjoy visitation with the minor child during the school spring vacation. He shall arrange the transportation, at his expense, of the minor child and provide notice to the plaintiff of the arrangements and itinerary as soon as possible, but in no event less than one week prior to the scheduled vacation.
The parties shall alternate Christmas and February and spring vacations each year. In the 2003 calendar year, the defendant father shall have the spring vacation, the plaintiff mother shall have the Christmas holiday. In subsequent even-numbered years, the plaintiff mother shall enjoy the February and spring vacation, and the father the Christmas vacation. Those vacations shall alternate on an annual basis.
In addition, the father shall enjoy three weeks of vacation during the child's summer vacation. Two of those three weeks may be consecutive. CT Page 2900
The court has insufficient evidence and/or information in order to mike a decision as to the request for sharing of transportation expenses, and/or modification or suspension of child support. A decision on those issues and the other issues raised in the defendant's motion are hereby deferred until such time as the parties can schedule a hearing, or until said motion is reclaimed.
The plaintiff's oral motion request for the appointment of a guardian ad litem is hereby granted. The court appoints Attorney Loida John-Nicholson to act in that capacity.
  BY THE COURT Antonio C. Robaina, J.
CT Page 2901